ICJ_034_Interhandel_CHE_USA_1957-10-24_ORD_01_NA_01_EN.txt. II5

SEPARATE OPINION OF JUDGE KLAESTAD

I share the view that the request for the indication of provisional
measures must be declined, but for different reasons, which I shall
briefly outline in a general way without mentioning details.

In the present preliminary phase of the proceedings I have to
examine in a Summary and provisional manner whether it appears
prima facie that the Court lacks jurisdiction to take action under
Article 41 of its Statute.

In its Declaration accepting the compulsory jurisdiction of the
Court the Government of the United States of America made the
reservation that the Declaration should not apply to ‘‘disputes
with regard to matters which are esseritially within the domestic
jurisdiction of the United States of America as determined by the
United States of America”. This reservation relates to the whole
of the Court’s jurisdiction under the Statute, including its juris-
diction to take action under Article 41.

The United States Government has filed a Preliminary Objection,
under Article 62 of the Rules of the Court, to the proceedings
instituted by the Application, “‘in so far as that Application relates
to the sale or other disposition of the shares of General Aniline and
Film Corporation now held by the United States of America”. The
United States Government has determined that such sale or dispo-
sition of the shares is a matter essentially within its domestic
jurisdiction. It has invoked the above-mentioned reservation and
challenged the Court’s jurisdiction to indicate provisional measures
with regard to the sale or other disposition of the shares. This
invocation of the reservation must be understood as relating to
the first Submission of the Application concerning the alleged
obligation to restore the assets of Interhandel, and not to the second
and alternative Submission concerning reference to judicial settle-
ment, arbitration or conciliation.

At the hearing the Co-Agent of the Swiss Government referred
to the question of the validity of the American reservation, but he
did not expressly contend that it is invalid. As to this question there
does not at present appear to exist any dispute which calls for the
consideration of the Court.

In the case of Certain Norwegian Loans the Court was confronted
with a similar situation. Norway invoked, by virtue of the condition
of reciprocity, a reservation in the French Declaration accepting
the compulsory jurisdiction of the Court similar to the above-
mentioned American reservation. Both Parties relied on the French

14
116 INTERHANDEL (SEP. OPIN. OF JUDGE KLAESTAD)

Declaration and argued on the basis that the reservation was
legally valid. In such circumstances, the Court considered it was not
called upon to enter into an examination of the validity of the
French reservation and decided to give effect to that reservation.

I consider that I shall have to adopt the same attitude in the
present case, giving effect to the reservation in so far as it is invoked
without entering into an examination of its validity. But in this
preliminary phase of the present proceedings, the finding that the
Court lacks jurisdiction in respect of the matter to which the
Preliminary Objection relates, must of necessity be only of a
provisional character. Such a prima facie finding does not in any
way prejudge the question of the jurisdiction of the Court to deal
with the merits of the case.

(Signed) Helge KLAESTAD.

15
